Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
2.	Acknowledgment is made of the amendment filed on 1/31/2022. Claim 1 has been amended, and new claim 21 has been added.
Claims 1-5, 7-9 and 11-21 are pending.

Allowable Subject Matter
3.	Claims 1-5, 7-9 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…the second portion further having a bent part that is directly and integrally connects the flat part of the second portion and the flat part of the third portion and extends in a direction intersecting with the flat parts of the second and third portions such that the second portion protruding protrudes toward the display panel relative to from the third portion, the flat part of the second portion of the supporting unit further having at least one projection that protrude away from the display panel relative to the second portion, the at least one projection being configured and arranged to support a circuit board of the display device at a rear of the supporting unit.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-5, 7-9, 11-16, 18-21 are also allowed due to their virtue of dependency.
The primary reason for the allowance of the independent claim 17 is the inclusion of the limitation 
“…the at least one projection is disposed between the first sections of the third portion and between the first portion and the second section of the third portion.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 17.
Yamashita US 2010/0066937, Ogura US 2009/0079902 and Hamada US 2009/ 0128732 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871